DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOHN METZGER,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-496

                              [May 178, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Jr., Judge; L.T. Case Nos. 14-686 CF10A and 16-455 CF10A.

   John Metzger, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.